DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 11, 13 and 17 were cancelled. Claims 1-10, 12, 14-16, and 18-20 are still pending in this Application. 
Response to Arguments/Amendments
The amendments to the specification overcome the objections to the specification. The amendments are entered since no new matter has been introduced. 
The terminal disclaimer filed on 03/17/2021 disclaiming the terminal portion of any patent granted on this application, which would extend beyond the expiration date of US patent 10328408 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
	The terminal disclaimer overcomes each of the rejections under double patenting rejection and, thus, they have been withdrawn. 		
Applicant’s argument/remarks, on pages 14-11, with respect to rejections to claims under 35 USC § 112(b) have been fully considered and they are persuasive. Therefore, rejections to the claims have been withdrawn based on the amendments. The amendments overcome the rejections. 

Indication of Allowable Subject Matter
Claims 1-10, 12, 14-16, and 18-20 are considered as allowable subject matter.
The reasons for allowance of Claim 1 are that the prior art of record, including the
reference(s) cited below, neither anticipates, nor renders obvious the recited combination of limitations as a whole in combination with the other claimed elements; including, a  system comprising:
 	“…correlate the sensor data comprising the operation information associated with the air- cooled heat exchanger with weather data corresponding to weather at a geographic location of the air-cooled heat exchanger and a time that the sensor data was collected; and transmit the sensor data;… 
	determine, based on correlating the sensor data with the weather data, whether the weather at the geographic location of the air-cooled heat exchanger caused fouling in the air-cooled heat exchanger; 
 	based on determining fouling in the operating condition of the air- cooled heat exchanger, determine a recommended adjustment to the operating condition of the air-cooled heat exchanger;
	cause display of the recommended adjustment to the operating condition of the air-cooled heat exchanger on a graphical user interface of a computing device; and 	send a command configured to cause the recommended adjustment to the operating condition of the air-cooled heat exchanger”.  
The reasons for allowance of Claim 15 are that the prior art of record, including the reference(s) cited below, neither anticipates, nor renders obvious the recited combination of limitations as a whole in combination with the other claimed elements; including, one or more non-transitory computer readable media storing executable instructions when executed cause a system to:

	determine, based on correlating the sensor data with the weather data, whether the weather at the geographic location of the air-cooled heat exchanger caused fouling in the air-cooled heat exchanger;
 	based on fouling in the operating condition of the air-cooled heat exchanger, determine a recommended adjustment to the operating condition of the air-cooled heat exchanger;
 	cause display of the recommended adjustment to the operating condition of the air cooled heat exchanger on a graphical user interface of a computing device; and
 	send a command configured to cause the recommended adjustment to the operating condition of the air-cooled heat exchanger”.   
 The reasons for allowance of Claim 18 are that the prior art of record, including the reference(s) cited below, neither anticipates, nor renders obvious the recited combination of limitations as a whole in combination with the other claimed elements; including, a method comprising:
 	“…correlating the sensor data comprising the operation information associated with the air- cooled heat exchanger with weather data corresponding to weather at a geographic location of the air-cooled heat exchanger and a time that the sensor data was collected;… 

 	based on fouling in the air-cooled heat exchanger, determining, by the data analysis computing device, a recommended adjustment to the operating condition of the air-cooled heat exchanger;
 	displaying the recommended adjustment to the operating condition of the air-cooled heat exchanger on a graphical user interface of a computing device; and
	sending, by the data analysis computing device, a command configured to cause the recommended adjustment to the operating condition of the air-cooled heat exchanger”.   
	As dependent claims 2-10, 12, 14, 16, 19-20 depend from an allowable base claim; they are at least allowable for the same reasons as noted previously.
 	The prior art of record Hodges et al (US 20100100404), Nixon et al (US 20180113442), Rollings et al (US 20160069624), Daito et al (US 20100044004), Christopher (US 10023341), Alahyary et al (US 20170370660), Aeberhard et al (US 20150176931), Garey et al (US 5429178), neither aciticpates nor renders obvious the above recited combination of limitations for at least the reasons specified/shown in Applicant’s arguments filed on 09/09/2020. 
 	Any comments considered necessary by applicant must be submitted no later
than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on
Statement of Reasons for Allowance."
Relevant Art Cited by Examiner
 	The following prior art made of record and not relied upon is cited to establish the
level of sill the in the applicant's art and those arts considered reasonably pertinent to
Applicant's disclosure. See MPEP 707.0S(c).
	Van de Cotte et al (US 20180283404 and copending Application by the same assignee) teaches a system comprising determining fouling within the compressor and sending a command to control the system to reduce the potential fouling.    
	Bronicki et al (US 20150096736) teaches a system comprising collecting readings of weather at a geographic location of the heat exchanger, compare the readings to previous readings and send a correction command to the system to correct any deviation in the readings. As it is clear in this prior art, Bronicki does not teach correlating the weather data readings to sensor data comprising operation information associated with the heat exchanger. Bronicki also does not teach determining fouling in the heat exchanged based on the correlation. 
	Droedge (US 5248198) teaches a method for determining fouling in a heat exchanger based on a correlation to thermal relaxation. The system determines a thermal relaxation and correlates it to fouling. The thermal relaxation (A thermal relaxation time is essentially the time it takes for a heated block, in intimate contact with a heat exchanger test tube to drop from a first predetermined temperature, T1, above that of the fluid flowing in the heat exchanger test tube to a second predetermined temperature T2). Typically, a change in ratio between the reference and measured thermal relaxation times can be correlated to fouling in the heat exchanger. The thermal relaxation is a variable determined based on sensors readings such as flow rate, 
	Awad (NPL ref “Fouling of Heat Transfer Surfaces”) teaches or suggest a method for determining fouling. 
Conclusion
	Examiner respectfully requests, in response to this Office action, support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line number(s) in the specification and/or drawing figure(s). This will assist Examiner in prosecuting the application.
 	When responding to this Office Action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of the art disclosed by the references cited or the objections made. Applicant must also show how the amendments avoid or differentiate from such references or objections. See 37 CFR 1.111 (c).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLVIN LOPEZ ALVAREZ whose telephone number is (571)270-7686 and fax (571) 270-8686). The examiner can normally be reached Monday thru Friday from 9:00 A.M. to 6:00 P.M. 
 	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Rocio del Mar Perez-Velez, can be reached at (571)-270-5935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
 	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should 

/O. L./
Examiner, Art Unit 2117	
/ROCIO DEL MAR PEREZ-VELEZ/Supervisory Patent Examiner, Art Unit 2117